Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-34, 42 and 45 are canceled.
Claims 35-41, 43-44 and 46-56 are allowed (claims renumbered as 1-20).
The following is an examiner’s statement of reasons for allowance:
Claims 35, 43 and 47 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 10-13) filed on 07/09/2021. 
	Regarding claim 35, In addition to Applicant’s amendments and remarks filed on 07/09/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “displaying, by the first device, a second interface in response to a second input of the user, wherein the second interface comprises a selection window having a plurality of
selectable control commands associated with communication capability and power of the second
device, the selection window is used to set indication information in the first control command
by selecting at least one of the plurality of selectable control commands, and the indication
information is used to indicate the control action to be performed by the second device,
	wherein the second interface further comprises a time window, and time information
entered in the time window is used to indicate a time at which the second device performs the
control action.”, in conjunction with other claim elements as recited in claim 35, over any of the prior art of record, alone or in combination.
	Regarding claim 43, In addition to Applicant’s amendments and remarks filed on 07/09/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…the control action comprises enabling a wireless communication capability, disabling a wireless communication capability, powering on, or powering off,
	wherein the first control command further carries time information used to indicate a time
at which the second device performs the control action, and
	the first control command selectable from a plurality of control commands displayable
using a user interface of the first device and designated by operation of the user interface of the
first device.”, in conjunction with other claim elements as recited in claim 43, over any of the prior art of record, alone or in combination.
	Regarding claim 47, In addition to Applicant’s amendments and remarks filed on 07/09/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “display a second interface in response to a second input of the user,
wherein the second interface comprises a selection window having a plurality of selectable
control commands associated with communication capability and power of the second device,
the selection window is used to set indication information in the first control command by
selecting at least one of the plurality of selectable control commands, and the indication
information is used to indicate the control action to be performed by the second device,
	wherein the second interface further comprises a time window, and time
information entered in the time window is used to indicate a time at which the second device
performs the control action.”, in conjunction with other claim elements as recited in claim 47, over any of the prior art of record, alone or in combination.
Therefore, claims 35-41, 43-44 and 46-56 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645